Wilde, J.
This case depends on the construction and true *240meaning of the Rev. Sts. c. 66, §§ 11, 12, 13; and the question is, whether the defendant is liable to refund any part of the sum received by him of the plaintiff, in part payment oí his demand against the plaintiff’s testator, before his estate was represented, or known to the executor, to be insolvent. By § 11, it is provided that if an executor or administrator shall not, within one year after notice given of his appointment, “ have notice of demands against the estate of the deceased, which will authorize him to represent it insolvent, he may, after the expiration of the said one year, proceed to pay the debts due from the estate; and he shall not become personally liable to any other creditor, in consequence of any such payments, made before notice of his demand, although the remaining estate should be insufficient to satisfy such last mentioned creditor.” By <§> 12, “if any executor or administrator shall have paid away, in manner aforesaid, the whole of the estate and effects of the deceased, before notice of the demand of any other creditor, he shall not be required, in consequence of such new demand, to represent the estate as insolvent, but may plead plene administravit; and upon proving such payments, he shall be discharged.” By § 13, it is provided that if the executor or administrator shall not have so paid away the whole of the estate and effects of the deceased, the estate may be represented insolvent, and the remaining estate and effects may be distributed among the creditors; “ but the creditors of the deceased, who shall have been previously paid by the executor or administrator, as aforesaid, shall not be liable to refund any part of the amount so received by them.” These provisions are very clearly expressed, and will admit of but one construction. The language of the last clause of <§> 13 is applicable to the present case, and is decisive against the defendant’s liability. There can be no distinction, in this respect, between the payment of the whole or a part only of a creditor’s debt. The cases of Walker v. Hill, 17 Mass. 380, and Bliss v. Lee, 17 Pick. 83, are not applicable to this case. The former was decided before the revised statutes, and before St. 1823, c. 144; and *241in the latter case the payment was made before the probate of the will, and therefore was not a case within the provisions of either of the statutes.

Exceptions overruled,.